Citation Nr: 0334795	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  00-09 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for lichen 
planus of the skin.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to 
December 1979 and from January 1982 to June 1999.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, which granted service connection for 
lichen planus of the skin and assigned a noncompensable 
evaluation effective July 1999.

REMAND

A preliminary review of the record reveals the matter is not 
ripe for appellate disposition.  Initially, the Board notes 
that there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefined the obligations of VA with respect to the 
duty to assist and eliminated the former statutory 
requirement that claims be well grounded.   The VCAA applies 
to this case even though the claim was filed before enactment 
of the law since VA had not finally completed adjudication of 
the claim before the law was passed and took effect on 
November 9, 2000.  See VAOPGCPREC 7-2003.  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims (Court) have mandated that VA ensure strict compliance 
with the provisions of the VCAA. See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)("Both the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary.").  In 
the instant case, the veteran has not been provided notice of 
the VCAA as mandated by the Court with respect to his claim.   

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently invalidated provisions of 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii).  These provisions allowed 
the Board to take corrective action to provide notice of the 
VCAA where there was none, as required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  The Board no longer has authority to attempt 
to cure VCAA deficiencies.  See Disabled American Veterans v. 
Principi, 327 F.3d 1339 (Fed. Cir. 2003).  The result is that 
a remand is necessary to notify the veteran of the applicable 
provisions of the VCAA, including what evidence is needed to 
support the increased rating claim, what evidence VA will 
develop, and what evidence the veteran must furnish.  See 
Quartuccio, supra.   

During the pendency of this claim, the rating criteria for 
evaluating skin disorders were amended, effective from August 
30, 2002. See 67 Fed. Reg. 147, 49590-49599 (July 31, 2002).  
In the instant case, the veteran has not been provided notice 
of the regulation changes, nor has he been given the 
opportunity to submit additional evidence or argument on this 
issue.  As the Board intends to rely on the new laws in 
adjudicating the veteran's claim of entitlement to an initial 
compensable evaluation for lichen planus of the skin, which 
have not been considered by the agency of original 
jurisdiction, and such consideration could result in a denial 
of the appeal; the Board must notify the veteran and his 
representative of its intent to do so.  See 38 C.F.R. 
§ 20.903(c).

While the case is in remand status, the veteran should be 
afforded an additional VA examination in connection with his 
claim on appeal.  The last VA examination of record is dated 
in August 1999.  The Board finds that the August 1999 VA 
examination is inadequate for evaluating the veteran's 
current level of impairment, as it does not address the new 
diagnostic criteria.  38 C.F.R. § 4.70.  In addition, as the 
aforementioned report of examination is over four years old, 
a re-examination is necessary to verify whether there has 
been an improvement in the veteran's lichen planus of the 
skin or a material change in disability. 38 C.F.R. § 3.327(a)

Because of the reasons listed above, a remand in this case is 
required.  Accordingly, this case is REMANDED for the 
following:

1.  The claims file must be reviewed to 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Particularly, the veteran must 
be notified of the applicable provisions 
of the VCAA, including what evidence is 
needed to support the increased rating 
claim, what evidence VA will develop, and 
what evidence the veteran must furnish. 
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) ("Both the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which 
evidence, if any, will be obtained by the 
claimant and which evidence, if any, will 
be retrieved by the Secretary.").  

2.  VA should notify the veteran that the 
rating criteria for evaluating skin 
disorders were amended, effective from 
August 30, 2002. See 67 Fed. Reg. 147, 
49590-49599 (July 31, 2002).  A copy or 
summary of the applicable law to be 
considered must be attached.

3.  Once the veteran has been notified of 
the change in skin regulations, 
arrangements should be made with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination: Dermatology.  Send the 
claims folder to the examiner for review.  
Please ask the examiner to clearly 
document review of the claims folder in 
his/her examination report.  Please ask 
the examiner to provide opinions as to 
whether the veteran's lichen planus of 
the skin is manifested by: 

(a)	Dermatitis or eczema over at least 5 
percent, but less than 20 percent, of 
the entire body, or at least 5 
percent, but less than 20 percent, of 
exposed areas affected, or 
intermittent systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs required for a 
total duration of less than six weeks 
during the past 12-month period;    
(b)	Dermatitis or eczema over 20 to 40 
percent of the entire body or 20 to 40 
percent of exposed areas affected, or 
systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs required for a 
total duration of six weeks or more, 
but not constantly, during the past 
12-month period; 
(c)	Dermatitis or eczema over more than 
40 percent of the entire body or more 
than 40 percent of exposed areas 
affected, or constant or near constant 
systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs required 
during the past 12-month period;
(d)	A papulosquamous disorder (including 
lichen planus) over at least 5 
percent, but less than 20 percent, of 
the entire body, or at least 5 
percent, but less than 20 percent, of 
exposed areas affected, or systemic 
therapy or intensive light therapy 
required for a total duration of less 
than six weeks during the past 12-
month period;
(e)	A papulosquamous disorder (including 
lichen planus) over 20 to 40 percent 
of the entire body or 20 to 40 percent 
of exposed areas affected, or systemic 
therapy or intensive light therapy 
required for a total duration of 6 
weeks or more, but not constantly, 
during the past 12-month period; or
(f)	A papulosquamous disorder (including 
lichen planus) over more than 40 
percent of the entire body or more 
than 40 percent of exposed areas 
affected and constant or near-constant 
systemic medications or intensive 
light therapy required during the past 
12-month period.

The examiner is asked to take into 
consideration unretouched color 
photographs when evaluating under these 
criteria.  Please request that the 
examiner provide all rationale for any 
opinions expressed.

4.  The veteran must be properly informed 
of his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examinations, including an explanation of 
the provisions of 38 C.F.R. § 3.655. If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

5.  Thereafter, the veteran's claim of 
entitlement to an initial compensable 
evaluation for lichen planus of the skin, 
should be readjudicated.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  The 
veteran should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




